                                  Case 19-11739-LSS                  Doc 1        Filed 08/05/19           Page 1 of 22

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                iPic-Gold Class Entertainment, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA See Rider 1
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  433 Plaza Real, Suite 335
                                  Boca Raton, FL 33432
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.ipic.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-11739-LSS                  Doc 1        Filed 08/05/19            Page 2 of 22
Debtor    iPic-Gold Class Entertainment, LLC                                                          Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5121

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
                                           Chapter 11. Check all that apply:
                                                               Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                Case number
                                                  District                                 When                                Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Rider 2                                                   Relationship              Affiliate
                                                  District   Delaware                      When                            Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                Case 19-11739-LSS                      Doc 1      Filed 08/05/19             Page 3 of 22
Debtor   iPic-Gold Class Entertainment, LLC                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 19-11739-LSS                   Doc 1        Filed 08/05/19             Page 4 of 22
Debtor    iPic-Gold Class Entertainment, LLC                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on         08/05/2019
                                                  MM / DD / YYYY


                             X                                                                            Hamid Hashemi
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and Chief Executive Officer




                                                                                                                      08/05/2019
18. Signature of attorney    X                                                                             Date
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Peter J. Keane
                                 Printed name

                                 Pachulski Stang Ziehl & Jones LLP
                                 Firm name

                                 919 N. Market Street
                                 17th Floor
                                 Wilmington, DE 19899
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-652-4100                  Email address      pkeane@pszjlaw.com

                                 5503 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                  Case 19-11739-LSS   Doc 1   Filed 08/05/19   Page 5 of 22



                               Rider 1 to Voluntary Petition

                              All Names Used in Last 6 Years

Big Daddy’s Brew and Que
City Perch
iPic Entertainment
iPic Theatres
The Tuck Room
The Tuck Room Tavern
Tanzy




DOCS_SF:101490.1 39566/001
                  Case 19-11739-LSS       Doc 1       Filed 08/05/19   Page 6 of 22



                                  Rider 2 to Voluntary Petition

        On the date hereof, each of the affiliated entities listed below, including the debtor in this
chapter 11 case (collectively, the “Debtors”), filed a petition in this Court for relief under chapter
11 of title 11 of the United States Code. Contemporaneously with the filing of their petitions, the
Debtors filed a motion requesting an order authorizing joint administration of the cases with that
of iPic-Gold Class Entertainment, LLC, the Lead Debtor for administrative purposes only.


iPic Entertainment Inc.
iPic-Gold Class Entertainment, LLC
iPic Gold Class Holdings LLC
iPic Media LLC
iPic Texas, LLC
Delray Beach Holdings, LLC




                                                  2
DOCS_SF:101490.1 39566/001
               Case 19-11739-LSS         Doc 1    Filed 08/05/19     Page 7 of 22



                               SECRETARY’S CERTIFICATE

                                                 OF

                       IPIC-GOLD CLASS ENTERTAINMENT, LLC

                                          August 1 2019
                                    _______________,


        The undersigned hereby certifies that he is the duly elected and qualified acting Secretary
of iPic-Gold Class Entertainment, LLC, a Delaware limited liability company (the
“Company”), and further certifies in such capacity that attached hereto as Exhibit A is a true,
complete and correct copy of resolutions of the sole managing member of the Company. Such
resolutions have not been amended, modified or rescinded since their adoption and remain in full
force and effect as of the date hereof.

        IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date first set forth above.




                                             Paul Safran
                                             Secretary
Case 19-11739-LSS   Doc 1   Filed 08/05/19    Page 8 of 22



                     EXHIBIT A

        Resolutions of Sole Managing Member of

         iPic-Gold Class Entertainment, LLC
                 Case 19-11739-LSS        Doc 1   Filed 08/05/19      Page 9 of 22



                                       WRITTEN CONSENT OF
                                   SOLE MANAGING MEMBER OF
                             IPIC-GOLD CLASS ENTERTAINMENT, LLC
                                (a Delaware Limited Liability Company)


        The undersigned, being the sole managing member (the “Manager”) of iPic-Gold Class
Entertainment, LLC, a Delaware limited liability company (the “Company”), does hereby
consent to the adoption of the following resolutions in accordance the Delaware Limited
Liability Company Act:

     WHEREAS, the Manager has considered the financial and operational aspects of the
Company’s business;

       WHEREAS, the Manager has reviewed the historical performance of the Company, the
market for the Company’s products and services, and the current and long-term liabilities of the
Company;

       WHEREAS, the Manager has, over the last several months, reviewed the materials
presented to it by the management of and the advisors to the Company regarding the possible
need to undertake a financial and operational restructuring of the Company;

       WHEREAS, the Manager has analyzed each of the financial and strategic alternatives
available to it and the impact of the foregoing on the Company's business and its stakeholders;

       NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Manager, it is
desirable and in the best interests of the Company, its creditors, employees, stakeholders and
other interested parties that a petition be filed by the Company seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

        RESOLVED FURTHER, that the officers of the Company (each, an “Authorized
Officer”) be, and each of them hereby is, authorized on behalf of the Company to execute, verify
and file all petitions, schedules, lists, and other papers or documents, and to take and perform any
and all further actions and steps that any such Authorized Officer deems necessary, desirable and
proper in connection with the Company’s chapter 11 case, which include, but is not limited to,
selling all or substantially all of the Company’s assets or restructuring its financial obligations
pursuant to confirmation of a chapter 11 plan;

        RESOLVED FURTHER, that the Authorized Officers, on behalf of the Company, are
authorized and empowered to retain the law firm of Pachulski Stang Ziehl & Jones LLP
(“PSZ&J”) as bankruptcy counsel to represent and assist the Company in carrying out its duties
under chapter 11 of the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights in connection therewith, and the Authorized Officers are hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application
for authority to retain the services of PSZ&J;


DOCS_LA:323290.3 39566/001
                 Case 19-11739-LSS      Doc 1     Filed 08/05/19     Page 10 of 22



        RESOLVED FURTHER, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the services of Aurora Management Partners as the
Company’s financial advisor, effective as of the date the petition is filed, and in connection
therewith, the Authorized Officers are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon the filing of the
bankruptcy, and to cause to be filed an appropriate application for authority to retain the services
of Aurora Management Partners;

        RESOLVED FURTHER, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the services of Stretto as the Company’s claims,
noticing, solicitation agent and administrative advisor, effective as of the date the petition is
filed, and in connection therewith, the Authorized Officers are hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the bankruptcy, and to cause to be filed an appropriate application for authority
to retain the services of Stretto;

        RESOLVED FURTHER, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to hire a chief restructuring officer (“CRO”) acceptable to
the Authorized Officers, and the firm at which such a CRO is employed to assist it in the
execution of its day to day duties as CRO. The CRO, subject to oversight of the Board will lead
the Company restructuring efforts along with the Company’s advisors, and to take any and all
actions to advance the Company’s rights in connection therewith, and the Authorized Officers
are hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon the filing of the bankruptcy petition, and to cause to be
filed an appropriate application for authority to hire the CRO and its affiliated firm;

        RESOLVED FURTHER, that the Authorized Officers of the Company be, and hereby
are, authorized and empowered to employ any other professionals necessary to assist the
Company in carrying out its duties under the Bankruptcy Code; and in connection therewith, the
officers of the Company are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to or immediately upon the filing of the chapter 11
case and cause to be filed appropriate applications with the Bankruptcy Court for authority to
retain the services of any other professionals, as necessary, and on such terms as are deemed
necessary, desirable and proper;

        RESOLVED FURTHER, that the Authorized Officers, on behalf of the Company, be,
and hereby are, authorized and directed, to the extent necessary, to obtain financing, including,
without limitation, under one or more debtor-in-possession credit facilities, and post-petition use
of cash collateral according to the terms negotiated, or to be negotiated, by the management of
the Company; and in connection therewith, the Authorized Officers are hereby authorized and
directed to execute any appropriate agreements and related ancillary documents;



       RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,


DOCS_LA:323290.3 39566/001                       4
                 Case 19-11739-LSS      Doc 1     Filed 08/05/19     Page 11 of 22



applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by any such Authorized Officer to be necessary or
desirable to carry out the purpose and intent of each of the foregoing resolutions and to effectuate
a successful chapter 11 case;

       RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions and steps deemed by any such
Authorized Officer to be necessary or desirable to the develop, file and seek confirmation of a
chapter 11 plan and related disclosure statement;

         RESOLVED FURTHER, that any and all actions heretofore taken by any Authorized
Officer or the directors of the Company in the name and on behalf of the Company in
furtherance of the purpose and intent of any or all of the foregoing resolutions be, and hereby
are, ratified, confirmed, and approved in all respects; and

       RESOLVED FURTHER, that the foregoing resolutions be filed with the records of the
meetings of the Manager.




DOCS_LA:323290.3 39566/001                       5
                 Case 19-11739-LSS   Doc 1   Filed 08/05/19      Page 12 of 22




      IN WITNESS WHEREOF, the undersigned has duly executed this Written Consent of
Sole Managing Member as of ______________,
                               August 1    2019.


                                         SOLE MANAGING MEMBER:

                                         iPic Gold Class Holdings LLC,
                                         a Delaware limited liability company


                                         By:________________________________
                                         Name: Paul Safran
                                         Title:  Senior Vice President & General Counsel




                SIGNATURE PAGE TO WRITTEN CONSENT OF
      SOLE MANAGING MEMBER OF IPIC-GOLD CLASS ENTERTAINMENT, LLC




DOCS_LA:323290.3 39566/001
                                    Case 19-11739-LSS                          Doc 1        Filed 08/05/19            Page 13 of 22




 Fill in this information to identify the case:

 Debtor name         iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration                 Corporate Ownership Statement, List of Equity Holders, Creditor Matrix
                                                                             Certification

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on             08/05/2019                           X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Hamid Hashemi
                                                                         Printed name

                                                                         President and Chief Executive Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                   Case 19-11739-LSS                 Doc 1        Filed 08/05/19           Page 14 of 22
   Fill in this information to identify the case:

  Debtor name    iPic-Gold Class Entertainment, LLC
  United States Bankruptcy Court for the:   District of Delaware
                                                                             (State)
                            19-                                                                                                              Check if this is an
  Case number (If known):
                                                                                                                                             amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
 Unsecured Claims (on a consolidated basis) and Are Not Insiders                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


   Name of creditor and complete              Name, telephone number, and Nature of the claim   Indicate if     Amount of unsecured claim
   mailing address, including zip code        email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              contact                     debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                          professional          unliquidated,   claim amount and deduction for value of collateral
                                                                          services, and         or disputed     or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured claim
                                                                                                                partially          value of
                                                                                                                secured            collateral or
                                                                                                                                   setoff
1. Yetter Coleman LLP          Tel: (713) 632-8000                        Professional                                                               $2,839,357.00
   811 Main Street, Suite 4100 Fax: (713) 632-8002                        Services
   Houston, TX 77002           Email:
                               info@yettercoleman.co
                               m
2. Class Action Claimants      KJT Law Group LLP                          Settlement            Contingent                                           $1,500,000.00
   KJT Law Group LLP           Vache A. Thomassian
   Vache A. Thomassian         Tel: (818) 507-8525
   230 North Maryland Ave.     Emal:
   Suite 306                   vache@kjtlawgroup.com
   Glendale, CA 91206-4281
                               Adams Employment
   Adams Employment Counsel Counsel
   Christopher A. Adams        Christopher A. Adams
   4740 Calle Carga            Tel: (818) 425-1437
   Camarillo, CA 93012         Email:
                               ca@adamsemploymentc
                               ounsel.com
3. Walt Disney Studio Pictures Sandy Moruzzi                              Trade Debt                                                                 $1,339,549.00
   PO Box 732554               Tel: (818) 840-1940
   Dallas, TX 75373            Email
                               sandy.moruzzi@disney.c
   Walt Disney Studio Pictures om
   500 South Buena Vista
   Street
   Burbank, CA 91521

DOCS_DE:224525.1
                                Case 19-11739-LSS                Doc 1       Filed 08/05/19             Page 15 of 22
  Debtor       iPic-Gold Class Entertainment, LLC                                            Case number (if known)19-
               Name




   Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if      Amount of unsecured claim
   mailing address, including zip code    email address of creditor   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,    claim amount and deduction for value of collateral
                                                                      services, and         or disputed      or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                             Total claim, if    Deduction for       Unsecured claim
                                                                                                             partially          value of
                                                                                                             secured            collateral or
                                                                                                                                setoff
4. Superl Sequoia Limited  Tel: +852 3104 3000      Trade Debt                                                                                       $911,595.00
   Unit 612, 6/F Tower 1   Email:
   833 Cheung Sha Wan Road info@superl.com.hk
   Kowloon, Hong Kong
5. Sysco                   Tel: (281) 584-1390      Trade Debt                                                                                       $798,457.00
   1390 Enclave Parkway    Email
   Houston , TX 77077-2099 creditcentral@sbs.sysco.
                           com
6. Sony Pictures           Robin Kittrell           Trade Debt                                                                                       $688,723.00
   PO Box 840550           Tel: (310) 244-8770
   Dallas, TX 75284-0550   Email
                           Robin_Kittrell@spe.sony.
   Sony Pictures           com
   10202 West Washington
   Blvd
   Culver, City CA 90232
7. TDC Fort Lee LLC        Tel: (201) 947-2111      Rent                                                                                             $354,366.00
   c/o Lincoln Eastern     Email
   Management Corp         hudsonlights@lincolnapt
   2030 Hudson Street      s.com
   Unit 520
   Fort Lee, NJ 07024
8. Ecostruction LLC        Sam Modzelewski          Trade Debt                                                                                       $320,614.00
   946 NE 80th Street      Tel: (305) 788-7483
   Miami, FL 33138         Email:
                           sam@ecostruction.us

                                         Jeff Grueninger
                                         Tel: (786) 853-1726
                                         Email:
                                         Jeff@ecostruction.us




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims (on a consolidated basis)                      page 2
DOCS_DE:224525.1
                                Case 19-11739-LSS                Doc 1       Filed 08/05/19             Page 16 of 22
  Debtor       iPic-Gold Class Entertainment, LLC                                            Case number (if known)19-
               Name




   Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if      Amount of unsecured claim
   mailing address, including zip code    email address of creditor   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,    claim amount and deduction for value of collateral
                                                                      services, and         or disputed      or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                             Total claim, if    Deduction for       Unsecured claim
                                                                                                             partially          value of
                                                                                                             secured            collateral or
                                                                                                                                setoff
9. River Town Square Regency, Michael McAndrews                       Trade Debt                                                                     $302,672.00
   LLC                                   Tel: (203) 635-5580
   C/o Regency Centers                   Email
   Corporation                           MichaelMcAndrews@reg
   PO Box 844235                         encycenters.com
   Boston, MA 02284-4235

   Regency Centers
   One Independent Drive
   Suite 114
   Jacksonville, FL 3220-5019

    Regency Centers
    28 Church Lane, 2nd Floor
    Westport, CT 06880
10. Hodges & Associates, PLLC            Gerald Luecke, President Professional                                                                       $292,831.00
    13642 Omega Road                     Tel: (972) 387-1000      Services
    Dallas, TX 75244-4514                Email:
                                         info@hodgesusa.com
11. SDQ Fee, LLC                         Greg Zimmerman           Rent                                                                               $267,580.00
   15059 N. Scottsdale Rd                Tel: (614) 887-5887
   Suite 205                             Tel: (614) 621-9000
   Scottsdale, AZ 85254                  Email
                                         greg.zimmerman@washi
    SDQ Fee, LLC                         ngtonprime.com
    c/o WP Glimcher
    180 E. Broad Street, 21st
    Floor
    Columbus, OH 43215
12. Integrated Media System              Tel: (310) 725-8500          Trade Debt                                                                     $196,072.00
    DBA Be Media                         Email:
    9729 Lurline Ave                     letstalk@bemedia.com
    Chatsworth, CA 91311
13. Crowe LLP                            Tel: (574) 232-3992          Professional                                                                   $155,937.00
    320 E Jefferson Blvd                 Fax: (574) 236-8692          Services
    South Bend, IN 46624




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims (on a consolidated basis)                      page 3
DOCS_DE:224525.1
                                Case 19-11739-LSS                Doc 1       Filed 08/05/19             Page 17 of 22
  Debtor       iPic-Gold Class Entertainment, LLC                                            Case number (if known)19-
               Name




   Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if      Amount of unsecured claim
   mailing address, including zip code    email address of creditor   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,    claim amount and deduction for value of collateral
                                                                      services, and         or disputed      or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                             Total claim, if    Deduction for       Unsecured claim
                                                                                                             partially          value of
                                                                                                             secured            collateral or
                                                                                                                                setoff
14. Federal Realty Investment            Tel: (301) 998-8100          Rent                                                                           $152,520.00
   Trust                                 Tel: (443) 219-1820
   Lock Box #9320                        Email
   PO Box 8500                           IR@federalrealty.com
   Philadelphia, PA 19178-9320

    Federal Realty Investment
    Trust
    1626 E. Jefferson St.
    Rockville, MD 20852
15. ID & Design International,           Casie Idle             Professional                                                                         $149,504.00
    Inc.                                 Tel: (954) 566-2828    Services
    5100 North Dixie Highway             Email:
    Fort Lauderdale, FL 33334            casie@issidesign.com
16. Universal Film Exchanges             Carla Ortiz            Trade Debt                                                                           $124,740.00
    PO BOX: 848270                       Tel: (469) 484-9600
    Dallas, TX 75284-8270                Email
                                         carla.ortiz@nbcuni.com
    Bank Of America Lockbox
    Services
    1950 N Stemmons Fwy
    Ste 5010, Lockbox# 848270
    Dallas, TX 75207-3199
17. Paramount Pictures /                 Beth Ozburn           Trade Debt                                                                            $122,196.00
    Dreamworks                           Tel: (212) 258-6000
    P.O. Box 748774                      Email
    Los Angeles, CA 90074-8774           beth.ozburn@viacom.co
                                         m
    Paramount Pictures /
    Dreamworks
    5515 Melrose Ave, Los
    Angeles, CA 90038
18. Schindler Elevator                   Tel: (973) 397-6500          Trade Debt                                                                     $120,266.00
    Corporation
    U.S. Headquarters
    20 Whippany Road
    Morristown, NJ 07960




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims (on a consolidated basis)                      page 4
DOCS_DE:224525.1
                                Case 19-11739-LSS                Doc 1       Filed 08/05/19             Page 18 of 22
  Debtor       iPic-Gold Class Entertainment, LLC                                            Case number (if known)19-
               Name




   Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if      Amount of unsecured claim
   mailing address, including zip code    email address of creditor   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,    claim amount and deduction for value of collateral
                                                                      services, and         or disputed      or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                             Total claim, if    Deduction for       Unsecured claim
                                                                                                             partially          value of
                                                                                                             secured            collateral or
                                                                                                                                setoff
19. Softeq Development                   Tel: (281) 552-5000    Trade Debt                                                                           $118,100.00
    Corporation                          Email: info@softeq.com
    1155 Dairy Ashford
    Suite 125
    Houston, TX 77079
20. Stainless Fixtures Inc               Tel: (909) 622-1615          Trade Debt                                                                     $113,790.00
    1250 E Franklin Avenue
    Pomona, CA 91766
21. Jackson Lewis PC            David G. Hoiles, Jr.    Professional                                                                                 $109,460.00
    225 Broadway Suite 2000 Managing Principal          Services
    San Diego CA 92101          Tel: (619) 573-4900
                                Fax: (619) 573-4901
                                Email:
                                david.hoiles@jacksonlew
                                is.com
22. Delray Beach 4th & 5th      Samuels & Associates    Rent                                                                                           $98,070.00
    Avenue LLC                  Management LLC
    136 Brookline Avenue        Tel: (617) 247-3434
    Boston, MA 2215             Fax: (617) 247-8788
                                info@samuelsre.com
23. Driscoll Foods              P. Carson               Trade Debt                                                                                     $93,944.00
    174 Delawanna Ave           Tel: (973) 672-9400
    Clifton, NJ 07014           Email
                                pcarson@driscollfoods.c
                                om
24. Spencer Stuart              David Mac Eachern       Professional                                                                                   $91,666.00
    355 Alhambra Cir Suite 1300 Tel: (305) 443-991      Services
    Coral Gables, FL 33134      dmaceachern@spencerst
                                uart.com
25. IPFS Corporation            Vera Kagan, Assoc.      Insurance                                                                                      $88,842.00
    P.O. Box 730223             General Counsel
    Dallas, TX 75373-0223       Tel: (816) 627-0500
26. AVCO Center Corporation     Bob yari, President     Professional                                                                                   $88,667.00
    10850 Wilshire Blvd         Tel: (310) 689-1651     Services
    Ste 1050
    Los Angeles, CA 90024
27. Cardlytics Inc.             Scott D. Grimes, CEO    Trade Debt                                                                                     $87,072.00
    675 Ponce de Leon Ave NE Tel: (888) 798-5802
    Suite 6000
    Atlanta, GA 30308

Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims (on a consolidated basis)                      page 5
DOCS_DE:224525.1
                                Case 19-11739-LSS                Doc 1       Filed 08/05/19             Page 19 of 22
  Debtor       iPic-Gold Class Entertainment, LLC                                            Case number (if known)19-
               Name




   Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if      Amount of unsecured claim
   mailing address, including zip code    email address of creditor   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,    claim amount and deduction for value of collateral
                                                                      services, and         or disputed      or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                             Total claim, if    Deduction for       Unsecured claim
                                                                                                             partially          value of
                                                                                                             secured            collateral or
                                                                                                                                setoff
28. Lane Valente Industries              Tel: (613) 454-9100          Trade Debt                                                                       $86,205.00
   20 Keyland Court
   Bohemia, NY 11716
29. America's Escape Game                Jim Llewllyn, COO            Trade Debt                                                                       $85,000.00
   8723 International Dr.                Tel: (407) 412-5585
   Orlando, FL 32819
30. Village FV Ltd                       Dennis Streit, CFO           Rent                                                                             $85,000.00
   c/o LPC Retailing                     Tel: (214) 740-3300
   Accounting,                           Fax: (214) 740-3313
   2000 McKinney Ave
   STE 1000
   Dallas TX 75012 027




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims (on a consolidated basis)                      page 6
DOCS_DE:224525.1
                   Case 19-11739-LSS      Doc 1    Filed 08/05/19     Page 20 of 22



                          IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

 In re:                                                Chapter 11

 iPic-Gold Class Entertainment, LLC,                   Case No. 19-_____ (___)

                                Debtor.

                    CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


               Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the Debtor, certifies that the following is a
corporation other than the Debtor, or a governmental unit, that directly or indirectly owns 10% or
more of any class of the corporation’s equity interests, or states that there are no entities to report
under FRBP 7007.1.


 None [check if applicable]

            Name:            iPic Gold Class Holdings LLC
            Address:         433 Plaza Real, Suite 335
                             Boca Raton, FL 33432




DOCS_DE:224525.1
                   Case 19-11739-LSS      Doc 1   Filed 08/05/19    Page 21 of 22



                          IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 iPic-Gold Class Entertainment, LLC,                 Case No. 19-_____ (___)

                                Debtor.

                             LIST OF EQUITY SECURITY HOLDERS


Following is the list of the Debtor’s equity security holders which is prepared in accordance with rule
1007(a)(3) for filing in this Chapter 11 Case:


            Name:            iPic Gold Class Holdings LLC
            Address:         433 Plaza Real, Suite 335
                             Boca Raton, FL 33432




DOCS_DE:224525.1
                   Case 19-11739-LSS     Doc 1   Filed 08/05/19    Page 22 of 22



                        IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 iPic-Gold Class Entertainment, LLC,                Case No. 19-_____ (___)

                               Debtor.

                          CERTIFICATION OF CREDITOR MATRIX


               Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, the above captioned debtor
(the “Debtor”) hereby certifies that the Creditor Matrix submitted herewith contains the names
and addresses of the Debtor’s creditors. To the best of the Debtor’s knowledge, the Creditor
Matrix is complete, correct, and consistent with the Debtor’s books and records.

               The information contained herein is based upon a review of the Debtor’s books and
records as of the petition date. However, no comprehensive legal and/or factual investigations
with regard to possible defenses to any claims set forth in the Creditor Matrix have been
completed. Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver
of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or (3) a waiver of any other right or legal position of the Debtor.




DOCS_DE:224525.1
